 



Exhibit 10.12(d)

December 16, 2003

Kerry Skeen
[Address]
[Address]

              Re:   Effect of Temporary Compensation Reduction Measures; Split
Dollar Life Insurance and Deferred Compensation

Dear Kerry:

1. As you know, on April 22, 2003 the Compensation Committee of the Board
authorized a series of compensation reduction measures as an emergency measure
as part of the Company’s overall cost-reduction programs and in order to allow
the Company to make a more competitive bid to United Airlines (the “Temporary
Compensation Reduction Measures”). Pursuant to the Temporary Compensation
Reduction Measures, (i) your base salary was reduced to $391,500 and (ii) the
performance aspects of the MIP and SMIP programs (50% of each program) were
suspended and the reminder of the programs will be based on the satisfaction of
cost-cutting targets pursuant to the Temporary Compensation Reduction Measures.
The salary reduction is a decrease in base pay only and does not affect any
obligations linked to base pay under the Severance Agreement between you and the
Company dated as of July 25, 2001 (the “Severance Agreement”). In addition, the
Temporary Compensation Reduction Measures do not affect your participation in
and the target level of your participation in the MIP and SMIP for purposes of
the Severance Agreement, including without limitation deferred compensation,
split dollar life contributions, severance benefits, change in control benefits,
and retirement pay. Instead, these actions are a reduction in your base pay and
bonus opportunities only and do not affect any obligations linked to base pay or
bonus amounts payable under the Severance Agreement. Accordingly, all
obligations under the Severance Agreement linked to base pay or bonus amounts
payable will continue to apply as if the decrease in your base pay and the
suspension of the performance aspects of the MIP and SMIP had not occurred.

2. Paragraph 13.B.(iv) of the Severance Agreement provides that, upon a Change
in Control, the Company will credit three years of Deferred Compensation,
without interest, by crediting an amount equal to 300% of your annual base
salary in effect as of the date of the Change in Control. Paragraph 13.B.(v) of
the Severance Agreement provides that the Company will prepay three years’
premiums on the split dollar insurance provided under Paragraph 5.E. of the
Severance Agreement by paying over to the insurance company which is the carrier
under the Split Dollar Agreement premiums in an amount equal to 300% of your
annual base salary in effect as of the date of the Change in Control. In lieu of
these benefits, and in addition to any other payments to which you may be
entitled under the Severance Agreement, you may instead elect to be paid upon a
Change in Control cash in an amount equal to 300% of your annual base salary in
effect as of the date of the Change in Control. Such cash payment shall be
treated for all purposes as made under the Severance Agreement (including
without limitation for purposes of Paragraph 13.C thereof).

 



--------------------------------------------------------------------------------



 



Capitalized terms used in this Agreement have the same meaning as under the
Severance Agreement. The offer of the terms as described in this letter is
conditioned upon your acknowledgment and acceptance of these terms by your
return to the Company of a copy of this letter signed in the place indicated
below.

                      ATLANTIC COAST AIRLINES HOLDINGS, INC.                    
  By:                

--------------------------------------------------------------------------------

            Thomas J. Moore, President & COO               Agreed and Accepted:
                          Kerry Skeen                          

--------------------------------------------------------------------------------

                          Dated: December     , 2003            

 